Third District Court of Appeal
                               State of Florida

                          Opinion filed October 3, 2018.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                         Nos. 3D17-633 & 3D17-293
                   Lower Tribunal Nos. 14-2520B, 14-4014C,
                         15-6, 15-1878A & 15-2741B
                             ________________


                               U.T., a juvenile,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      Appeals from the Circuit Court for Miami-Dade County, Angelica D. Zayas,
Judge.

      Carlos J. Martinez, Public Defender, and Billie Jan Goldstein, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Keri T. Joseph, Assistant Attorney
General, for appellee.


Before LAGOA, LOGUE and SCALES, JJ.

      SCALES, J.
         U.T., a juvenile, appeals two contempt orders and respective sentencings,

entered on January 17, 2017, in which the trial court found that U.T. committed

indirect contempt of court by his repeated violations of home detention orders.

Because the trial court did not violate the statutory blueprint of chapter 985 of the

Florida Statutes, as it relates to a juvenile who has been committed to the care and

custody of the Florida Department of Juvenile Justice (“DJJ”), we affirm.

         I. Relevant Facts and Procedural Background

         On February 3, 2016, the trial court found U.T., then age fourteen,

delinquent in five cases, involving the charges of petit theft (twice), strong arm

robbery, burglary and resisting an officer with violence. Pursuant to section

985.441(1)(b) of the Florida Statutes, the trial court committed U.T. to DJJ at a

“minimum risk nonresidential” restrictiveness level.1 Under the terms of the

commitment, U.T. would live at home with his mother and attend a day treatment

program at AMIkids Miami-Dade (“AMI”).

         U.T.’s behavior problems persisted after his commitment to DJJ. He stopped

attending the AMI program. He was arrested again in May of 2016, on a new

charge of grand theft (lower court case number J16-1474). At a pivotal hearing on

June 20, 2016 – a docket sounding on U.T’s new criminal charge – DJJ requested

that the trial court place U.T. on home detention with an electronic monitor around


1   See § 985.03(44)(a), Fla. Stat. (2016).

                                              2
his ankle. The trial court agreed to this procedure with the idea that once U.T.’s

daily life became stable the electronic ankle monitor could be removed. At this

hearing, the trial court asked U.T.’s counsel whether there was any reason the court

should not impose home detention on U.T. U.T.’s defense counsel offered no

objection. The trial court also set August 1, 2016, as the trial date on the grand

theft charge. During the summer of 2016, however, U.T.’s behavior worsened.

      From June 20, 2016 through August 1, 2016, U.T. routinely violated his

home detention by leaving home. On July 5, 2016, U.T. cut off the electronic ankle

monitor and went missing for almost a month. U.T. was back in court on August 1,

2016, and, again with no objection from U.T.’s counsel, the trial court entered a

second home detention order, again with electronic monitoring.2 At this hearing,

the trial court warned U.T. that U.T. could be held in contempt of court if U.T.

continued violating court orders. Because U.T.’s family living situation was

unstable, the trial court urged U.T.’s mother to establish a structured living

environment for U.T., either at home or in another place, and to determine whether

AMI would allow U.T. to return to its day treatment program.

      The trial court’s admonitions proved unsuccessful. From August 1, 2016

through September 7, 2016, U.T. continued to violate the August 1, 2016 detention

2 Although the trial court had set August 1, 2016, as the date of trial on U.T.’s
outstanding grand theft charge, the trial did not occur on this date. The State
entered a nolle prosequi on this charge on October 25, 2016, after the victim and a
witness failed to appear.

                                         3
order. Notwithstanding U.T.’s ungovernable behavior, at no time did DJJ hold an

administrative transfer hearing pursuant to section 985.441(4) of the Florida

Statutes. Rather, DJJ continued to file affidavits of violation for U.T.’s ongoing

violations of the trial court’s home detention orders; and, for the violations that

occurred after August 1, 2016, these affidavits included a request that the trial

court find U.T. in contempt and place U.T. in secure detention.

      The trial court responded to these affidavits by entering a September 9, 2016

order directing U.T. to show cause why he should not be held in indirect criminal

contempt for twelve alleged violations of the trial court’s prior orders. On

September 13, 2016, the trial court conducted a hearing on the contempt charges

and found U.T. guilty of ten of the twelve charges. While the trial court deferred

sentencing, the court, at the end of the hearing, admonished U.T. to follow the

rules associated with the previously ordered home detention.

      Yet, in the days after the September 13th hearing, U.T. committed additional

home detention violations and, on October 7, 2016, U.T. picked up additional

criminal charges of burglary, grand theft and resisting an officer without violence

(lower court case number J16-2574).3 This behavior caused the trial court, on

October 11, 2016, to issue a second show cause order alleging five additional

3  On November 18, 2016, in yet another incident, U.T. was charged with battery
(lower court case number J16-2946). On February 22, 2017, the trial court found
U.T. delinquent in both J16-2574 (for the lesser included offense of petit theft
only) and J16-2946.

                                         4
violations of prior court orders. On October 28, 2016, the trial court started, but did

not conclude, both (i) the deferred sentencing hearing based on the findings of the

September 13th contempt hearing, and (ii) the second indirect contempt trial based

on the trial court’s October 11th show cause order. These proceedings continued

on January 9, 2017, and the trial court ultimately found U.T. guilty of three of the

five charges alleged in the October 11th show cause order.

      At the conclusion of the January 9, 2017 hearing, the trial court entered a

Judgment of Guilt-Contempt, memorializing its adjudication of the September 9,

2016 show cause order (from which the trial court found U.T. guilty of ten

violations). In this order, the trial court sentenced U.T. to one hundred forty days

of secure detention; however, factoring concurrent sentences for two of the ten

counts, the net sentence for these violations amounted to one hundred twenty-five

days. U.T. timely appealed this judgment (case number 3D17-293).

      In its judgment adjudicating its second show cause order (involving the

October 11, 2016 show cause order where the trial court found U.T. guilty of three

additional violations), the trial court sentenced U.T. to twenty days of secure

detention to run concurrently with the secure detention sentence related to the

September 9, 2016 show cause order. U.T. timely appealed this judgment (case

number 3D17-633). We granted U.T.’s motion to consolidate his two appeals.4

4 While not relevant to the issues in this appeal, we note that, while U.T. was
serving his sentence for contempt, he pleaded guilty in three open delinquency

                                          5
      II. Analysis

      A. Introduction

      On appeal, U.T. asserts that, because U.T. had been “committed” to DJJ

pursuant to section 985.441(1)(b) of the Florida Statutes, U.T.’s only disciplinary

remedy was for DJJ to conduct a transfer hearing pursuant to section 985.441(4).

U.T. argues that the trial court lacked the statutory authority to enter the two home

detention orders, and that the resulting contempt findings were therefore unlawful.

U.T. further asserts that the alleged error – entering the home detention orders

without the requisite statutory authority – is “jurisdictional” in nature, so as not to

require any contemporary objections. Because we conclude that the subject home

detention orders were authorized by the relevant provision of Chapter 985, we

affirm on this basis, and therefore, do not reach U.T.’s argument that the alleged

error can be raised for the first time on appeal.

      B. Commitment Provisions of Chapter 985

      At a disposition hearing on February 3, 2016, the trial court committed U.T.

to the care and custody of DJJ for a “Minimum Risk Non-Residential Program.”

From that point forward, U.T’s treatment and anticipated rehabilitation were

cases, and the parties agreed that U.T. would be placed on a waiting list for
commitment to a high-risk residential facility. Because U.T. would not be
transported to this facility until his contempt sentence was complete, U.T.
requested that the trial court mitigate his sentence. The trial court denied this
request, but directed DJJ to advise the court when and if a placement at a high-risk
residential facility became available during U.T.’s contempt sentence.

                                           6
governed by the provisions of chapter 985. Specifically, U.T.’s commitment was

authorized by section 985.441(1)(b) of the Florida Statutes (2016).5 The general

terms and conditions of commitment are outlined in section 985.455(3) of the

Florida Statutes (2016).

         If commitment does not succeed in rehabilitating a child, DJJ may invoke an

administrative “transfer” option to find another facility or program to address the

child’s ongoing behavior problems. § 985.441(4), Fla. Stat. (2016). The trial court

may agree to the transfer or hold a hearing to review the proposed transfer. Id. In

this case, DJJ did not seek to transfer U.T. to another program after U.T. failed to

attend AMI on a regular basis. U.T. argues that, because DJJ sought and obtained

home detention of U.T., rather than a transfer to another rehabilitative program, the



5   The statute reads in relevant part:

         (1) The court that has jurisdiction of an adjudicated delinquent child
         may . . .

               ....

         (b) Commit the child to the department at a restrictiveness level
         defined in s. 985.03. Such commitment must be for the purpose of
         exercising active control over the child, including, but not limited to,
         custody, care, training, monitoring for substance abuse, electronic
         monitoring, and treatment of the child and release of the child from
         residential commitment into the community in a postcommitment
         nonresidential conditional release program.

§ 985.441(1)(b), Fla. Stat. (2016).

                                            7
trial court violated chapter 985’s commitment protocol when it complied with

DJJ’s request. Concomitantly, U.T. argues that because the goal of chapter 985 is

the rehabilitation of a committed child, rather than punishment, the trial court’s

contempt orders violated the spirit of chapter 985.

      C. Nonsecure detention provisions of Chapter 985

      Chapter 985 does not give explicit instruction as to whether a court may

place a committed child in secure or nonsecure detention. When U.T. appeared

before the trial court on June 20, 2016, for a docket sounding on his new felony

charge (J16-1474), however, he was not merely a child committed to DJJ’s care.

U.T. was also a juvenile facing a new grand theft charge. At this June 20, 2016

hearing, the trial court placed U.T. on home detention and ordered that he wear an

electronic ankle monitor.    Home detention, a form of nonsecure detention, is

defined in section 985.03(18). “Detention care” means “the temporary care of a

child in secure or nonsecure detention, pending a court adjudication or disposition.

. . .” § 985.03(18), Fla. Stat. (2016). In relevant part, this statutory provision

defines “nonsecure detention” as:

       . . . temporary, non-secure custody of the child while the child is
       released to the custody of the parent, guardian, or custodian in a
       physically nonrestrictive environment under the supervision of the
       department staff pending adjudication, disposition or placement.
       Forms of nonsecure detention include, but are not limited to, home
       detention, electronic monitoring. . . . Nonsecure detention may
       include other requirements imposed by the court.”



                                          8
§ 985.03(18)(b), Fla. Stat. (2016).

      When the trial court conducted this June 20, 2016 hearing, U.T. was

“pending a court adjudication” on the new felony charge. On August 1, 2016,

when the trial court extended U.T.’s home detention due to repeated violations of

the June 20 home detention order (including U.T.’s cutting off his electronic ankle

monitor), U.T. was still “pending a court adjudication” in that felony case. In fact,

case J16-1474 did not resolve until October 25, 2016, when the State dropped the

charge; and U.T. was “pending a court adjudication” in two additional cases (J16-

2574 and J16-2946) until those cases were disposed on February 22, 2017, when

the trial court found U.T. delinquent in both cases.

      Section 985.03(18) does not exclude the placement of a committed child

such as U.T. from detention care, and U.T. has provided us with no authority for

the proposition that the nonsecure detention expressly authorized by section

985.03(18)(b) is unavailable for juveniles who, like U.T., are also “committed” to

DJJ. We read the plain and unambiguous language of section 985.03(18)(b) to

authorize a trial court to order home detention to a committed child who has

incurred a new criminal charge for which adjudication is pending. See DMB Inv.

Tr. v. Islamorada, Vill. of Islands, 225 So. 3d 312, 317 (Fla. 3d DCA 2017) (giving

fresh expression to the well-established rule that, where a statute is plain and

unambiguous, there is no occasion to resort to statutory interpretation).6



                                          9
      III. Conclusion

      U.T.’s repeated violations of trial court home detention orders were the

source of the two judgments holding U.T. in indirect contempt of court. Chapter

985 grants the trial court contempt powers over a juvenile for violation of court

orders. § 985.037, Fla. Stat. (2016). Because we conclude that the trial court’s

home detention orders – requiring U.T. to serve home detention with an electronic

ankle monitor – were authorized by Section 985.03(18)(b), we affirm the findings

of contempt and sentencing that resulted from U.T.’s violation of such orders.

      Affirmed.




6 In 2018, the Florida Legislature amended section 985.03(18) to change
“nonsecure detention” to “supervised release,” eliminating home detention as a
type of custody for a child subject to supervised release. Ch. 2018-86, § 2, Laws of
Fla. Because the effective date of this amendment is July 1, 2019, this change has
no effect on our adjudication.

                                        10